              Case 1:20-cv-01873 Document 9-2 Filed 07/13/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 JOHNS HOPKINS UNIVERSITY;

 Plaintiff,

 v.

 U.S. DEPARTMENT OF HOMELAND
 SECURITY;
                                                      Case No. 20-cv-1873
 U.S. IMMIGRATION AND CUSTOMS
 ENFORCEMENT;

 CHAD WOLF, in his official capacity as
 Acting Secretary of the U.S. Department of
 Homeland Security; and

 MATTHEW ALBENCE, in his official
 capacity as Acting Director of the U.S.
 Immigration and Customs Enforcement;

 Defendants.


                          DECLARATION OF DEREK L. SHAFFER

         I, Derek L. Shaffer, declare pursuant to 28 U.S.C. § 1746 as follows:

         1.     I am a partner of the law firm of Quinn Emanuel Urquhart & Sullivan, LLP,

counsel for Plaintiff Johns Hopkins University, and a member in good standing of the bar of this

Court.    I respectfully submit this declaration in support of Johns Hopkins’ Motion for a

Temporary Restraining Order and Preliminary Injunction.

         2.     Johns Hopkins commenced this action on July 10, 2020. See Dkt. No. 1. Shortly

after filing of the Complaint, I notified Daniel Riess, Trial Attorney in the Federal Programs

Branch of the Department of Justice, at around 4:31 p.m. Eastern on July 10 that Johns Hopkins

had commenced this action and provided him by email with a copy of the Complaint as filed, and



                                                 1
            Case 1:20-cv-01873 Document 9-2 Filed 07/13/20 Page 2 of 4




specifically directed his attention to the fact that, as set forth in the Complaint, we would be

moving for a temporary restraining order and preliminary injunction as of this morning. I asked

that he alert any appropriate colleagues and invited engagement, pledging to be available any

time over the weekend.

       3.      I then also notified Rayford Farquhar, Assistant United States Attorney for the

District of Massachusetts, and similarly provided him with a copy of the Complaint by email,

flagging that we would be moving for a temporary restraining order and preliminary injunction

this morning. Mr. Farquhar represents the government in a parallel suit brought by the President

and Fellows of Harvard College and Massachusetts Institute of Technology in the District of

Massachusetts to enjoin the same agency conduct at issue in this case. As I had with Mr. Riess, I

invited engagement and dialogue with any and all appropriate colleagues of Mr. Farquhar. Mr.

Farquhar responded to my email approximately one and half hours later and informed me that it

was his “understanding that the powers that be are aware of [Johns Hopkins’] complaint.” Mr.

Riess was copied on Mr. Farquhar’s response.

       4.      Following my exchange with Mr. Farquhar and his confirmation Friday evening

that the powers that be are aware of our case, I heard nothing further from any attorney for the

United States over the ensuing two weekend days.

       5.      Last night, Sunday, July 12, 2020, at 8:44 p.m., more than 52 hours after I

emailed him, Mr. Riess responded to my email, stated that he is “not involved” with Johns

Hopkins’ suit, and suggested that I contact “the appropriate U.S. Attorney’s Office in the district

where the complaint is being filed.” I immediately reminded him of Mr. Farquhar’s statement

that the “powers that be are aware” of Johns Hopkins’ suit (as already filed with this Court and

attached to the emails I sent to both Mr. Riess and Mr. Farquhar).




                                                2
              Case 1:20-cv-01873 Document 9-2 Filed 07/13/20 Page 3 of 4




        6.       Contemporaneously with the filing of Johns Hopkins’ Motion for a Temporary

Restraining Order and Preliminary Injunction, I will email the Motion and all supporting papers

to Mr. Riess and Mr. Farquhar. Because Mr. Riess suggested that I contact “the appropriate U.S.

Attorney’s Office in the district where the complaint is being filed,” I will also email all

pleadings and papers that have been filed in this suit to Daniel Van Horn, Chief of the Civil

Division for the United States Attorney’s Office for the District of Columbia and to all of Mr.

Van Horn’s colleagues listed as contacts for Mr. Horn’s Civil Division. Finally, on July 13,

2020, I will serve all Defendants via registered or certified mail, at the addresses indicated in the

Certificate of Service attached to Johns Hopkins’ Motion, with copies of all pleadings and papers

that have been filed in this suit.

        7.       Attached to this declaration as Exhibit 1. is Broadcast Message 2007-01, entitled

“COVID-19         and     Fall       2020,”   dated       July     6,    2020,    and     available   at

https://www.ice.gov/doclib/sevis/pdf/bcm2007-01.pdf.

        8.       Attached to this declaration as Exhibit 2. is “COVID-19 Guidance for SEVP

Stakeholders,”          dated         March       13,            2020,      and         available     at

https://www.ice.gov/sites/default/files/documents/Document/2020/Coronavirus%20Guidance_3.

13.20.pdf.

        9.       Attached to this declaration as Exhibit 3. is Community Interventions and Critical

Populations Task Force, CDC COVID-19 Emergency Response, CRAFT Schools Briefing

Packet (July 8, 2019).

        10.      Attached to this declaration as Exhibit 4. is a transcript of July 10, 2020 hearing in

President and Fellows of Harvard College v. U.S. Department of Homeland Security, No. 20-cv-

11283-ADB (D. Mass.).




                                                      3
            Case 1:20-cv-01873 Document 9-2 Filed 07/13/20 Page 4 of 4




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


Dated: Washington, D.C.                      /s/ Derek L. Shaffer
       July 13, 2020                        Derek L. Shaffer




                                               4
